DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 6 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2010/0276638) in view of McDaniel et al. (US 2016/0380140).

Regarding claims 1 and 6, Liu discloses a transparent polymer sheet ([74]) having an edge and a surface (top surface) on which electromagnetic radiation can impact (Figure 2, [108] and [270]), 
wherein said polymer sheet comprises a polymeric matrix ([196]) having silicon nanostructures ([79]), functionalized with organic binders (ligands, abstract and [11]-[12]) said polymeric sheet being then luminescent with respect to a portion of said electromagnetic radiation (abstract, [258] and [264]),
wherein said silicon nanostructures comprise silicon nanocrystals (SiNCs) ([79]), and wherein said polymeric matrix is based on a functional monomer ([196]) selected from the group consisting of lauryl methacrylate, methyl methacrylate, styrene and derivatives thereof (see styrene, [196]) and a linking agent ([206]).

McDaniel discloses a luminescent solar concentrator in Figure 1 comprising silicon nanostructures ([77]) in a transparent polymer matrix ([86]-[91]), wherein the polymer matrix is based on a functional monomer ([86]-[88]) and a linking agent (cross-linking agent, [89]), wherein the ratio between the functional monomer and the linking agent is between 5% and 30% ([105]) and wherein the linking agent is selected from the group consisting of ethylene glycol dimethacrylate, propylene glycol methacrylate and derivatives thereof ([105]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use a ratio between the functional monomer and the linking agent of between 5% and 30% and to use a linking agent that is selected from the group consisting of ethylene glycol dimethacrylate, propylene glycol methacrylate and derivatives thereof in the device of Liu, as taught by McDaniel, in order to obtain the desired cross-linking in the matrix ([105]) and because such a modification would result in nothing more than the use of a known material in a known quantity for its intended use in a known environment to accomplish an entirely expected result. 






Regarding claim 4, modified Liu discloses all of the claim limitations as set forth above. Liu additionally discloses that the organic binders are selected from the group consisting of: linear alkyl or alkenyl binders; alkyl or alkenyl silicon-containing binders; ethylene glycols binders; aromatic binders; wherein said organic binders provide specific solubility, dispersion, stability or ultraviolet light absorption properties, and wherein mixtures of the organic binders can be used to provide simultaneously different properties ([169] and [190]).

Regarding claim 27, modified Liu discloses all of the claim limitations as set forth above. Liu additionally discloses an energy conversion device including the transparent polymer sheet in Figure 2, but Liu does not disclose an energy conversion device comprising: a transparent polymer sheet as set forth above, a photovoltaic cell mechanically coupled to said edge of said transparent polymer sheet, capable of transforming radiation incident on the transparent polymer sheet to an electrical current, and a waveguide configured to convey luminescence from the transparent polymer sheet towards the photovoltaic cell.
McDaniel discloses an energy conversion device in Figures 1 and 4 comprising a luminescent solar concentrator (110) comprising silicon nanostructures ([77]) in a transparent polymer matrix ([86]-[91]) as a transparent polymer sheet ([108]), a 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the transparent polymer sheet of modified Liu in the energy conversion device of McDaniel, because it would amount to nothing more than the combination of known elements to accomplish expected results. 

Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2010/0276638) in view of McDaniel et al. (US 2016/0380140), as applied to claim 4 above, in further view of Ruckenstein et al. (US 2007/0196297).
Regarding claims 19 and 21, modified Liu discloses all of the claim limitations as set forth above. Modified Liu does not disclose that the linear alkyl or alkenyl binders are selected from the group consisting of 1-dodecene, 1-decene, 1-hexadecene, 1-undecene and 1-octadecene and wherein the aromatic binders are selected from the group consisting of styrene, phenylacetylene, anthracene, naphthalene, 2-aminopyridine, quinine sulphate and derivatives of the same.
Ruckenstein discloses photoluminescent silicon nanoparticles functionalized with organic binders, wherein the organic binders include linear alkyl or alkenyl binders that are selected from the group consisting of 1-dodecene, 1-decene, 1-hexadecene, 1-undecene and 1-octadecene and aromatic binders that are selected from the group 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the organic binders taught by Ruckenstein in the device of modified Liu, because it would result in a simple substitution of one known organic binder for another to accomplish an expected result. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2010/0276638) in view of McDaniel et al. (US 2016/0380140), as applied to claim 4 above, in further view of Karkkainen et al. (WO2016/146897, see US equivalent US 2018/0277691 for mapping).
Regarding claim 20, modified Liu discloses all of the claim limitations as set forth above. Liu additionally discloses that the organic binders can include silanes ([188], [192]), but Liu does not disclose that the alkyl or alkenyl silicon-containing binders are selected from the group consisting of chloro(dimethyl) vinylsilane, chloro(dimethyl) allylxylane, chloro(dipropyl) vinylsilane, chloro(dibenzyl) vinylsilane and derivatives of the same.
Karkkainen discloses using chloro(dimethyl) vinylsilane to stabilize a polymer and extend the shelf life of a solar absorber device ([280]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use chloro(dimethyl) vinylsilane as the organic binders in the device of modified Liu, as taught by Karkkainen, because the silane material taught by .

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-4, 6, 19-21 and 27 have been considered but are moot because there are no arguments directed to the combination of Liu and McDonald used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234.  The examiner can normally be reached on Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726